Matter of Krupp v New York State Div. of Human Rights (2016 NY Slip Op 00662)





Matter of Krupp v New York State Div. of Human Rights


2016 NY Slip Op 00662


Decided on February 3, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
MARK C. DILLON
SHERI S. ROMAN
COLLEEN D. DUFFY, JJ.


2012-10515
 (Index No. 2523/12)

[*1]In the Matter of Paula Krupp, petitioner, 
vNew York State Division of Human Rights, et al., respondents.


Paula Krupp, North Salem, NY, petitioner pro se.
Caroline J. Downey, Bronx, NY (Marilyn Balcacer of counsel), for respondent New York State Division of Human Rights (no brief filed).
Keane & Beane, P.C., White Plains, NY (Edward J. Phillips of counsel), for respondent Hahn Engineering.

DECISION & JUDGMENT
Proceeding pursuant to Executive Law § 298 to review a determination of the New York State Division of Human Rights dated January 23, 2012, which adopted the recommendation of a hearing officer dated August 5, 2011, made after a hearing, dismissing the petitioner's complaint against the respondent Hahn Engineering, alleging discriminatory practices relating to employment in violation of the Human Rights Law.
ADJUDGED that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs to the respondent Hahn Engineering.
Contrary to the petitioner's contention, the determination of the respondent New York State Division of Human Rights dismissing her claims of gender discrimination, retaliation, and hostile work environment was supported by substantial evidence (see Lambert v Macy's E., Inc., 84 AD3d 744, 745; Matter of Eastport Assoc., Inc. v New York State Div. of Human Rights, 71 AD3d 890, 891; Thide v New York State Dept. of Transp., 27 AD3d 452, 454).
RIVERA, J.P., DILLON, ROMAN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court